Exhibit 10.24

  
AMENDED AND RESTATED SUPERIOR INDUSTRIES INTERNATIONAL, INC.
2008 EQUITY INCENTIVE PLAN
 
FORM OF NOTICE OF GRANT AND
RESTRICTED STOCK UNIT AGREEMENT
 
You have been granted the number of Restricted Stock Units of Superior
Industries International, Inc. (the “Company”), as set forth below (“Common
Shares”), subject to the terms and conditions of the Amended and Restated
Superior Industries International, Inc. 2008 Equity Incentive Plan (“Plan”), and
this Notice of Grant and Restricted Stock Unit Agreement (collectively, “Notice
and Agreement”). Unless otherwise defined in the Notice and Agreement, terms
with initial capital letters shall have the meanings set forth in the Plan.
 
Participant:
 
 
Number of Restricted Stock Units Granted:
 
Grant Date:
[Date]
Vesting Schedule:
Vesting Date(s)
Vesting Percentage
[DATE(s)]
[ ]%
 
 
 
 
 

  
By signing below, you accept this grant of Restricted Stock Units and you hereby
represent that you: (i) agree to the terms and conditions of this Notice and
Agreement and the Plan; (ii) have reviewed the Plan and the Notice and Agreement
in their entirety, and have had an opportunity to obtain the advice of legal
counsel and/or your tax advisor with respect thereto; (iii) fully understand and
accept all provisions hereof; (iv) agree to accept as binding, conclusive, and
final all of the Administrator’s decisions regarding, and all interpretations
of, the Plan and the Notice and Agreement; and (v) agree to notify the Company
upon any change in your notice address indicated below.
 
AGREED AND ACCEPTED:
 
 
Signature:
 
 
Print Name:
 
Notice Address:
 
 
 



AMENDED AND RESTATED SUPERIOR INDUSTRIES INTERNATIONAL, INC.
2008 EQUITY INCENTIVE PLAN
 
RESTRICTED STOCK UNIT AGREEMENT
 
1. Grant of Restricted Stock Units. The Company has granted to you the number of
Restricted Stock Units (“RSUs”) specified in the Notice of Grant on the
preceding page (“Notice of Grant”), subject to the following terms and
conditions. Each RSU represents the right to receive one Common Share, subject
to the terms of the Plan and this Notice and Agreement.
 
2. Period of Restriction and Vesting. During the Period of Restriction specified
in the Notice of Grant, the RSUs shall be subject to the Restriction on Transfer
specified in Section 4. The Period of Restriction shall expire as to the RSUs
granted in the amount(s) and on the date(s) specified in the Notice of Grant
(each, a “Vesting Date”). On each such Vesting Date, the Common Shares
underlying the vested RSUs shall be distributed to the Participant as soon as
reasonably practicable, but in no event later than March 15 of the calendar year
following the calendar year in which such Vesting Date occurs. Prior to the
Vesting Date(s) specified in the Notice of Grant, the RSUs shall be defined in
this agreement as “Unvested RSUs.”
 
3. Forfeiture of Unvested RSUs. Except as otherwise provided in Section 12.1 of
the Plan or in the Participant’s employment agreement, if Participant ceases
Continuous Status as an Employee, Consultant or Director for any reason, all
Unvested RSUs shall be immediately forfeited.
 
4. Restriction on Transfer. None of the RSUs or any beneficial interest therein
shall be transferred, encumbered or otherwise disposed of in any way until the
occurrence of the applicable Vesting Dates for such RSUs set forth in this
Notice and Agreement. In addition, as a condition to any transfer of the Common
Shares underlying vested RSUs after such Vesting Date, the Company may, in its
discretion, require: (i) that the Common Shares shall have been duly listed upon
any national securities exchange or automated quotation system on which the
Company’s Common Stock may then be listed or quoted; (ii) that either (a) a
registration statement under the Securities Act of 1933, as amended (“Securities
Act”) with respect to the Common Shares shall be effective, or (b) in the
opinion of counsel for the Company, the proposed purchase shall be exempt from
registration under the Securities Act and the Participant shall have entered
into agreements with the Company as reasonably required; and (iii) fulfillment
of any other requirements deemed necessary by counsel for the Company to comply
with Applicable Law.

 
5. Delivery of Common Shares. The Company shall hold the Common Shares
underlying the Unvested RSUs until the applicable Vesting Date. When a Vesting
Date occurs, the Company shall promptly deliver the applicable Common Shares to
the Participant, subject to the terms of the Plan and this Notice and Agreement.
 
6. Stockholder Rights. If the Company declares a cash dividend on its Common
Shares, then, on the payment date of the dividend, the Participant will be
credited with dividend equivalents equal to the amount of cash dividend per
share multiplied by the number of RSUs credited to the Participant through the
record date. The dollar amount credited to the Participant under the preceding
sentence will be credited to an account (“Account”) established for the
Participant for bookkeeping purposes only on the books of the Company. The
amounts credited to the Account will be credited as of the last day of each
month with interest, compounded monthly, until the amount credited to the
Account is paid to the Participant. The rate of interest credited under the
previous sentence will be the prime rate of interest as reported by the Midwest
edition of the Wall Street Journal for the second business day of each quarter
on an annual basis. The balance in the Account will be subject to the same terms
regarding vesting and forfeiture as the Participant’s RSUs awarded under the
accompanying letter and this document, and will be paid in cash in a single sum
at the time that the Common Shares underlying the Participant’s RSUs are
delivered (or forfeited at the time that the Participant’s RSUs are forfeited).
If, from time to time prior to the Vesting Dates, there is (i) any stock
dividend, stock split or other change in the Common Shares, or (ii) any merger
or sale of all or substantially all of the assets or other acquisition of the
Company, the number of RSUs (and Common Shares to which they relate) under this
Notice and Agreement may be adjusted to reflect such transaction in accordance
with the terms of the Plan.
 
7. U.S. Tax Consequences. The Participant has reviewed with the Participant’s
own tax advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Notice and Agreement. The
Participant is relying solely on such advisors and not on any statements or
representations of the Company or any of its employees or agents. The
Participant understands that the Participant (and not the Company) shall be
responsible for the Participant’s own tax liability that may arise as a result
of the transactions contemplated by this Notice and Agreement.
 
8. Withholding. No later than the date as of which an amount first becomes
includible in the gross income of Participant for federal income tax purposes
with respect to any Common Shares delivered subject to this RSU award,
Participant shall pay to the Company, or make arrangements satisfactory to the
Company regarding the payment of, all federal, state and local income and
employment taxes that are required by applicable laws and regulations to be
withheld with respect to such amount. Participant authorizes the Company to
withhold from his or her compensation to satisfy any income and employment tax
withholding obligations in connection with the award. If Participant is no
longer employed by the Company at the time any applicable taxes are due and must
be remitted by the Company, Participant agrees to pay applicable taxes to the
Company, and the Company may delay distribution of the Common Shares underlying
the RSUs until proper payment of such taxes has been made by Participant.
Participant may satisfy such obligations under this paragraph 8 by any method
authorized under the Notice and Agreement and the Plan.
 
9. General.
 
(a) This Notice and Agreement shall be governed by and construed under the laws
of the State of California. The Notice and Agreement and the Plan, which is
incorporated herein by reference, represent the entire agreement between the
parties with respect to the RSUs granted to the Participant. In the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Notice and Agreement, the terms and conditions of the Plan
shall prevail.
 
(b) Any notice, demand or request required or permitted to be delivered by
either the Company or the Participant pursuant to the terms of this Notice and
Agreement shall be in writing and shall be deemed given when delivered
personally, deposited with an international courier service, or deposited in the
U.S. Mail, First Class with postage prepaid, and addressed to the parties at the
addresses set forth in the Notice of Grant, or such other address as a party may
request by notifying the other in writing.
 
(c) The rights of the Company under this Notice and Agreement and the Plan shall
be transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. The rights and obligations of the Participant
under this Notice and Agreement may only be assigned with the prior written
consent of the Company.
 
(d) The Participant agrees upon request to execute any further documents or
instruments necessary or desirable to carry out the purposes or intent of this
Notice and Agreement.
 
(e) Participant acknowledges and agrees that the RSUs granted pursuant to this
agreement shall be earned only by continuing service as an employee, consultant
or director, and not through the act of being hired or appointed.
 
10. Return of Signed Agreement. This Notice and Agreement must be signed by
Participant and received by the Superior Industries Corporate Employee Benefits
Department, no later than the close of business on [_______], 2015. In the event
that this Notice and Agreement is not signed by Participant and received by the
Superior Industries Corporate Employee Benefits Department, the RSUs granted
hereunder shall be canceled immediately and Participant shall forfeit all rights
hereunder.


 


CHI:2988293.1




